Citation Nr: 1505317	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to May 1988 and November 1988 through July 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2012, the Board denied the Veteran's claims for increased ratings for bilateral plantar fasciitis and a residual scar of the left index finger.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran abandoned the left index finger issue.  Initially, the Court affirmed the Board's December 2012 decision as to the plantar fasciitis rating in a February 2014 Memorandum Decision.  However, the Court later granted the Veteran's reconsideration of the matter and withdrew the February 2014 decision.  Then, in April 2014, on the basis of a Memorandum Decision, the Court vacated and remanded the portion of the Board's December 2012 decision denying an initial compensable rating for bilateral plantar fasciitis.


FINDING OF FACT

Bilateral plantar fasciitis has manifested by pain on manipulation and use equating to moderate disability; severe or pronounced disability has not been shown.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  Additionally, the April 2014 Memorandum Decision did not indicate there are any notice deficiencies.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in April 2008, August 2010, and July 2011.  These examinations, along with their expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.  Moreover, the April 2014 Memorandum Decision did not raise any duty to assist issues.

Plantar Fasciitis

The Veteran seeks an initial compensable rating for bilateral plantar fasciitis, which is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  

On VA examination in April 2008, the Veteran reported constant pain, weakness, stiffness, fatigue, and lack of endurance of the feet.  The examiner diagnosed bilateral plantar fasciitis.

On VA examination in August 2010, the Veteran reported pain in feet with running and prolonged standing.  Physical examination revealed tenderness along the plantar surface of both feet at the arch, but no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.

On VA examination in July 2011, the Veteran reported that she has to walk a lot at work and is in constant pain.  Physical examination revealed that there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing in either foot.

Based on this evidence, the Board finds that the Veteran's bilateral plantar fasciitis has manifested by pain on manipulation and use.  These symptoms have been continuously shown by the evidence since the award of service connection.  The Board concludes that this level of disability more closely approximates moderate disability rather than mild disability.  See 38 C.F.R. § 4.7 (2014).  A moderate level of disability as analogous to pes planus warrants a 10 percent rating under Diagnostic Code 5276. 

The Board finds that rating the Veteran's plantar fasciitis as analogous to pes planus is the most appropriate manner in which to rate the disability.  Plantar fasciitis is not expressly listed in the Rating Schedule pertaining to rating the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  However, the Veteran's foot pain is best encompassed by Diagnostic Code 5276 for pes planus as the criteria includes "pain on manipulation and use."  Additionally, VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be rated as analogous to pes planus.  The Bulletin explains that the most common symptom seen with plantar fasciitis is heel pain, which is consistent with the criteria for moderate disability.  The Bulletin is persuasive in explaining why plantar fasciitis should be evaluated as analogous to pes planus.  Thus, the Board does not find that any other diagnostic code for rating the feet is applicable to this issue, including Diagnostic Code 5284 for "other foot injuries," as the Veteran's plantar fasciitis did not arise from an injury to the feet.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Accordingly, the Board concludes that an initial 10 percent rating is warranted for the Veteran's bilateral plantar fasciitis based on moderate disability.  Staged ratings are not warranted for this claim.  An even higher initial rating is not warranted at any point during the pendency of the appeal as the evidence does not show that the Veteran's plantar fasciitis has resulted in severe or pronounced disability.  Other than pain, the symptomatology warranting a higher rating has not been shown.  The lay and medical evidence of record does not show that the plantar fasciitis has manifested by marked deformity, accentuated pain on manipulation or use, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, or no improvement from orthopedic shoes or appliances.  

The effects of painful motion and other factors are not for consideration because plantar fasciitis does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Additionally, 38 C.F.R. § 4.59, which provides "at least the minimum compensable rating for painful motion of a "joint or periarticular pathology," is not applicable to the Veteran's bilateral plantar fasciitis because she is in receipt of a minimum compensable rating.  

Consequently, the preponderance of the evidence is against an even higher initial rating than 10 percent for plantar fasciitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board's finding that an initial 10 percent rating is warranted addresses the primary issue raised in the April 2014 Memorandum Decision-to address whether the provisions of 38 C.F.R. § 4.59 apply to the Veteran's plantar fasciitis.  Thus, the basis of the Memorandum Decision has been adequately addressed with this present decision awarding benefits.

Finally, neither extraschedular consideration or unemployability has been raised in this case, either by the record, or significantly, at the Court level.  


ORDER

An initial 10 percent rating, but no higher, for bilateral plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


